Citation Nr: 0309109	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
nasal fracture. 

2.  Entitlement to service connection for a left knee 
disability. 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from July 1975 to February 
1984.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 
The issue of entitlement to service connection for a left 
knee disability will be addressed in the remand that follows 
this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The record contains competent evidence linking a current 
disability associated with a nasal fracture to in-service 
symptomatology.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
current residuals of a nasal fracture were incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Thus, the Board finds that further development is 
not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Also, given the fact that the adjudication below 
will result in a grant of the veteran's claim, the additional 
delay in the adjudication of this case which would result 
from issuing a letter to the veteran to notify him of the 
contents of the April 2003 VA examination obtained pursuant 
to development undertaken by the Board would not be 
justified.  See 38 C.F.R. § 20.903.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Briefly summarizing the pertinent evidence of record, the 
service medical records reflect a nasal fracture for which 
the veteran reportedly underwent a septoplasty in November 
1983.  After service, reports from a private CAT scan of the 
sinuses conducted in October 2000 reflected evidence of the 
in-service surgery, with no other abnormality.  Private 
clinical reports dated in October and November 2000 reflect 
treatment for sinusitis.  A private X-ray series of the 
sinuses in March 2003 was negative.  

As directed by the Board in its November 2002 memorandum, the 
veteran was afforded a VA examination of his sinuses in April 
2003.  The physician who conducted this examination indicated 
the claims file, including the reported in-service treatment 
for nasal fractures, had been reviewed.  Following physical 
examination, the diagnosis was "[s]tatus post septoplasty 
with mild septal deformity with recurrent episodes of acute 
allergic and infectious rhinitis, but no chronic sinusitis."  
The examiner further commented, "[t]he septoplasty and mild 
septal deformity are service connected in my opinion."   

In short, given the "positive" evidence contained in the 
opinion following the April 2003 VA examination listed above, 
the Board concludes that the probative weight of the 
"positive" evidence is, at minimum, in relative balance 
with that of the "negative."  As such, the claim must be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of a nasal 
fracture is granted.  





	(CONTINUED ON NEXT PAGE)

REMAND

The issue of entitlement to service connection for a left 
knee disability requires the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action with respect to the claim for 
entitlement to service connection for a 
left knee disability required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

2.  Afford the veteran an orthopedic 
examination, the purpose of which is to 
obtain an opinion as to whether the 
veteran currently has a left knee 
disability that is etiologically related 
to service.  The claims file must be made 
available to the examiner.  Specific 
attention therein should be directed to 
service medical records dated in March and 
November 1983 reflecting treatment for a 
"knot" on the left knee with a diagnoses 
of mild anterior cruciate ligament laxity 
and mild calcinosis of the head of the 
fibula, as well as an August 2002 VA 
outpatient treatment reflecting an 
impression of bilateral knee pain of 
uncertain etiology.  All conclusions 
should be supported by citation to 
clinical findings of record.  It would be 
helpful if the examiner's opinion used the 
language "unlikely," "as likely as not" 
or "likely."

3.  Thereafter, if the claim for service 
connection for a left knee disability 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the VCAA.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.3.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

